Case 2:20-cv-01122-WJM-MF Document 28 Filed 08/19/20 Page 1 of 4 PageID: 121




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

OBERMAYER REBMANN MAXWELL & HIPPEL LLP
Matthew Green, Esquire (I.D. # 03228-2003)
Joshua Kaplan, Esquire (I.D. # 21244-2016)
1120 Route 73, Suite 420
Mt. Laurel, NJ 08054-5108
Phone: (856) 795-3300
Email: matthew.green@obermayer.com
       joshua.kaplan@obermayer.com
       Counsel for Third Party Defendant, Phoenix Administrators, LLC d/b/a Performance Health


 Solomon Schechter Day School of                CIVIL ACTION
 Berger County and Sinai Special Needs
 Institute, Inc.
                  Plaintiffs,
                 v.
 C&A Benefits Group LLC d/b/a C&A               No.: 2:20-cv-01122-WJM-MF
 Benefits Group and Business Services

                       Defendant.               STIPULATION AND ORDER
                 And

 C&A Benefits Group, LLC d/b/a C&A
 Benefits Group and Business Services,

                       Third-Party Plaintiff,

                 v.

  Phoenix Administrators, LLC d/b/a
  Performance Health,

                       Third-Party Defendant


4839-4760-8776
Case 2:20-cv-01122-WJM-MF Document 28 Filed 08/19/20 Page 2 of 4 PageID: 122




         WHEREAS counsel for Phoenix Administrators, LLC d/b/a Performance Health,

(“Phoenix”) recently entered their appearance in this matter; and

         WHEREAS Phoenix obtained an extension of time, to August 21, 2020, under

Local Rule 6.1(b) to answer the Third-Party Complaint of C&A Benefits Group, LLC

d/b/a C&A Benefits Group (“C&A”); and

         WHEREAS Phoenix and its counsel require an additional extension of time in

which to prepare a response to the Third-Party Complaint; and

         WHEREAS C&A consents to the requested extension of time,

         IT IS on this ____________ day of August 2020, ORDERED that Phoenix shall

have an additional fourteen (14) days, until September 4, 2020, to respond to C&A’s

Third-Party Complaint.

                                                  By the Court:


                                                  _____________________________
                                                                       , J.


Stipulated and agreed:

 OBERMAYER REBMANN MAXWELL &                      MARSHALL DENNEHEY WARNER
 HIPPEL LLP                                       COLEMAN & GOGGIN

  /s/ Joshua B. Kaplan                            /s/ Howard B. Mankoff
 Matthew Green, Esquire (I.D. # 03228-2003)       Howard B. Mankoff, Esq. (021971981)
 Joshua B. Kaplan (I.D. # 21244-2016)             425 Eagle Rock Avenue, Suite 302
 1120 Route 73, Suite 420                         Roseland, NJ 07068
 Mt. Laurel, NJ 08054-5108                        973-618-0685
 Phone: (856) 795-3300                            hbmankoff@mdwcg.com
 Email: matthew.green@obermayer.com               Counsel for C&A Benefits Group, LLC d/b/a
                                              2
4839-4760-8776
Case 2:20-cv-01122-WJM-MF Document 28 Filed 08/19/20 Page 3 of 4 PageID: 123




       joshua.kaplan@obermayer.com                  C&A Benefits Group and Business Services
 Counsel for Third Party Defendant, Phoenix
 Administrators, LLC d/b/a Performance Health




                                                3
4839-4760-8776
Case 2:20-cv-01122-WJM-MF Document 28 Filed 08/19/20 Page 4 of 4 PageID: 124




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

 Solomon Schechter Day School of
 Berger County and Sinai Special Needs          CIVIL ACTION
 Institute, Inc.
                  Plaintiffs,

                 v.
 C&A Benefits Group LLC d/b/a C&A               No.: 2:20-cv-01122-WJM-MF
 Benefits Group and Business Services

                       Defendant.               CERTIFICATE OF SERVICE

                 And

 C&A Benefits Group, LLC d/b/a C&A
 Benefits Group and Business Services,

                       Third Party Plaintiff,

                 v.

  Phoenix Administrators, LLC d/b/a
  Performance Health,

                       Third Party Defendant


         I hereby certify that on the date below I electronically filed this Stipulation and

Proposed Order, with the Clerk of Court and caused it to be served on all counsel of

record using the CM/ECF system.

                                                    /s/ Joshua B. Kaplan
                                                    Joshua B. Kaplan
Dated: August 19, 2020
                                                4
4839-4760-8776
